Citation Nr: 1818837	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-28 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for squamous cell carcinoma of the left tonsil, to include as secondary to herbicide agent exposure.  

3.  Entitlement to an initial rating in excess of 50 percent for a service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to December 1970.  The Veteran passed away in October 2012, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder and squamous cell carcinoma of the left tonsil, and granted service connection for PTSD, rated at 50 percent.  

The Veteran submitted a timely July 2012 Notice of Disagreement with respect to the denial of service connection for his claimed low back disorder and squamous cell carcinoma of the left tonsil.  The Veteran also submitted a July 2012 statement seeking a higher initial rating for his service-connected PTSD.  The Board construes this statement as a timely notice of disagreement (NOD).  An SOC is required when a veteran files a timely NOD to a rating decision.  38 C.F.R. § 19.26 (2017).  To date, no SOC has been furnished regarding the issue of a higher initial rating for PTSD.  Because the July 2012 NOD placed this issue in appellate status, it must be remanded to the agency of original jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Appellant filed her Request for Substitution of Claimant Upon Death of Claimant in November 2012.  Substitution of the Appellant for the Veteran was granted.  Accordingly, the Appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C. § 5121A.  

The Appellant testified at a Board hearing before the undersigned Veterans Law Judge in October 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

With respect to the Veteran's squamous cell carcinoma of the tonsil, the RO previously determined that the Veteran had in-country service in the Republic of Vietnam and conceded exposure to Agent Orange in an August 2014 rating decision.  Thus, he is presumed to have been exposed to herbicide agents during service.  The Board notes that squamous cell carcinoma is not listed as a disease associated with exposure to herbicide agents such as Agent Orange under 38 C.F.R. § 3.309 (e); thus, presumptive service connection due to herbicide exposure is not warranted.  However, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In this case, the evidence of record demonstrates a February 2007 diagnosis of squamous cell carcinoma of the left tonsil and treatment for that condition.  In a February 2011 VA examination, the examiner provided a diagnosis of squamous cell carcinoma of the tonsils and throat, post radiation and chemotherapy, but the February 2011 VA examination did not include an opinion with respect to the etiology of that condition.  However, there is evidence of record that indicates that the Veteran's squamous cell carcinoma may be the result of his service.  More specifically, the Veteran submitted a number of prior Board decisions issued on behalf of other veterans addressing the issue of service connection for squamous cell carcinoma due to exposure to herbicides in service.  Of particular note is one Board decision in which service connection for a left maxillary squamous cell carcinoma is granted on a direct basis due to exposure to an herbicide agent in service, which specifically referenced statements by a VA physician that the cancer in question was as likely as not due to his exposure to toxic chemicals in Vietnam, including Agent Orange.  Although the medical opinion referenced was specific to that veteran's condition and although Board decisions are not precedential, when viewed in the light most favorable to the Appellant, the other Board decisions could possibly constitute positive evidence with respect to the question of whether squamous cell carcinomas may possibly be related to exposure to herbicide agents in service.  The presumptive provisions related to herbicide exposure are not intended to limit service connection on a direct basis when the evidence establishes a nexus between a current disability and herbicide exposure in service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  A VA opinion is therefore required regarding the etiology of the Veteran's squamous cell carcinoma of the tonsil and its potential relationship to herbicide exposure.

With respect to the Veteran's low back disorder, the Veteran underwent a December 2012 VA spine examination, in which the examiner diagnosed the Veteran with thoracolumbar spondylosis with lumbar disc bulge L5-S1.  The examiner noted that the Veteran was involved in a motor vehicle accident (MVA) while stationed in the Republic of Vietnam, that he was treated for lumbar sprain in service in July 1970, and that the Veteran's December 1970 separation examination notes that the Veteran was experiencing recurrent back pain at that time.  Ultimately the examiner opined that the Veteran's current low back disability was less likely than not incurred in or caused by the claimed in-service injury event or illness, referencing a number of medical resources which indicated that aging is the primary cause of spondylosis, or spinal osteoarthritis generally, and that osteoarthritis is commonly found in people over 45 years of age.  However, while the examiner's rationale provided information about the progression of spondylosis in general, the examiner failed to adequately explain how he determined that the Veteran's spondylosis was not related to his documented in-service injury.  Consequently, the Board finds that a remand is necessary in order to obtain another opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, as discussed in the introduction, the Veteran submitted a July 2012 NOD in response to the August 2011 rating decision with respect to a higher initial rating for PTSD.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this in appellate status, it must be remanded to the AOJ to issue an SOC.  See Manlincon, 12 Vet. App. at 240-41.


Accordingly, the case is REMANDED for the following action:

1.  Arrange for preparation of a medical opinion with respect to the claimed low back disorder. 

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed report or in an addendum.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disorder was related to the Veteran's military service, including the documented in-service MVA.  In providing this opinion, the examiner must expressly consider the Veteran's in-service complaints of low back pain and treatment documented in the Veteran's service treatment records.  A rationale must be provided for the opinion.

2.  Then, the AOJ should arrange for preparation of a medical opinion with respect to the claimed squamous cell carcinoma of the left tonsil. 

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's squamous cell carcinoma of the tonsil was related to the Veteran's military service, including conceded exposure to herbicide agents in service.  In this regard, the examiner must consider the evidence submitted by the Veteran regarding other cases where service connection has been granted and indicate the significance, if any, of any of the medical evidence in those cases.  Moreover, reliance upon the fact that squamous cell carcinoma is not a disease presumed related to herbicide exposure under VA regulations cannot serve as the sole basis for a negative opinion.  A rationale must be provided for the opinion provided.  

3.  Issue the Appellant a statement of the case as to the issue of a higher initial rating for PTSD, to include notification of the need to timely file a substantive appeal to perfect her appeal on these issues.  These matters should only be returned to the Board if the Appellant perfects a timely appeal.

4.  Then, the AOJ should review the claims file and readjudicate the Appellant's claim.  If the benefits sought on appeal remain denied, the Appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

